NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            ALICIA M., Appellant,

                                        v.

        DEPARTMENT OF CHILD SAFETY, A.H., J.N., Appellees.

                             No. 1 CA-JV 14-0213
                                 FILED 1-22-2015


           Appeal from the Superior Court in Maricopa County
                             No. JD510536
                The Honorable Brian K. Ishikawa, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.
                          ALICIA M. v. DCS, et al.
                           Decision of the Court

G E M M I L L, Judge:

¶1            Alicia M. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter, A.H., and son, J.N., arguing
that the Department of Child Safety (“DCS”)1 failed to prove severance was
in the children’s best interests under A.R.S. § 8-533 (B). For the following
reasons, we affirm the court’s order.

¶2            Mother is the biological parent of A.H., born in 2008, and J.N.,
born in 2010. In October 2012, DCS took the children into custody after
Mother was admitted to a psychiatric hospital in September 2012, having
allegedly “strangled” A.H. Prior to September, Mother reportedly had
become paranoid and delusional. Mother underwent a psychological
evaluation in November. She indicated during the evaluation that she was
“diagnosed with schizophrenia and [had] auditory hallucinations in the
past.” Mother also informed the psychologist that she suffers from
depression, has attempted suicide, and has a history of cocaine abuse. The
psychologist diagnosed Mother with a schizoaffective disorder, for which
Mother takes medication. Mother continued to be under psychiatric care
and taking medication at the time of the severance trial.

¶3           The court found the children dependent in November 2012
and ordered a case plan of reunification. Around this time, J.N.’s biological
father, James N. (“Father”) moved to Arizona to reunify with J.N. From
December 2012 to March 2013, Father participated in services including
parent-aide services, therapy, TASC, and TERROS. In July, the court
ordered a change in physical custody of the children to Father.

¶4            After the children were declared dependent, Mother was
required to complete reunification services. Mother, however, failed to
successfully complete parent aide services. She had regular, weekly visits

1  Child Protective Services (CPS) was formerly a division of the Arizona
Department of Economic Security (ADES). Effective May 29, 2014, the
Arizona legislature repealed the statutory authorization for creation of CPS
and for ADES’s administration of child welfare and placement services
under title 8, and the powers, duties, and purposes from those entities were
transferred to the newly established DCS. See 2014 Ariz. Sess. Laws 2d
Spec. Sess., ch. 1, §§ 6, 20, 54. Accordingly, DCS has been substituted for
ADES in this matter. See Ariz. R. Civ.App. P. 27(b). For simplicity, our
references to DCS in this decision encompass both ADES and the former
CPS, as appropriate.



                                      2
                         ALICIA M. v. DCS, et al.
                          Decision of the Court

with A.H. and J.N. until approximately August 2013. Mother stopped
visiting the children due to uncontrollable muscle spasms. She self-
reported to the case worker that, due to the spasms, she was unable to care
for the children. Additional services Mother participated in included
TERROS, TASC, counseling, and psychological evaluation, although she
failed to complete the TASC requirements.

¶5            In September 2013, the juvenile court changed Mother’s case
plan for both children from reunification to severance. DCS moved for
termination of Mother’s parental rights in October 2013, alleging Mother
was unable to discharge her parental responsibilities due to mental illness
that was likely to continue for an indeterminate period and that children
had been in out-of-home care for nine months. DCS also alleged that
severance was in the best interests of the children.

¶6           A severance hearing was held in July 2014. Mother contended
termination was not in the children’s best interests but did not contest the
grounds for termination. Mother was present and Mother’s counsel cross-
examined the case worker who testified. The case worker recommended
severance based on Mother’s psychiatric evaluation and the case worker’s
belief that Mother’s mental condition was serious and ongoing. The case
worker also opined that the children were at risk for neglect or harm in the
care of Mother. Additionally, the case worker testified that Father would
adopt A.H. and that he provided the children stability.

¶7            Mother contended that a guardianship was more appropriate
than severance. She asserted that despite her mental health limitations, she
had managed to maintain a relationship with the children. She informed
the court that she had supervised contact with the children through Father
and during these contacts she neither harmed the children nor acted
inappropriately towards them. She asserted that guardianship was a better
option because it would allow her to maintain a relationship with the
children.

¶8            The court terminated Mother’s rights on the grounds of 15
months out-of-home placement and inability to discharge her parental
responsibilities due to a mental illness. The court also found by a
preponderance of the evidence that termination was in the best interests of
the children. The court reasoned that termination would benefit the




                                     3
                           ALICIA M. v. DCS, et al.
                            Decision of the Court

children because they are in need of a safe and stable home and that A.H.
would be adopted by J.N.’s father, James N.2

¶9             Mother timely appeals the judgment of severance. We have
jurisdiction in accordance under Arizona Revised Statutes (“A.R.S.”) §§ 8-
235(A), 12-120.21(A)(1), and -2101(A)(1).

                                DISCUSSION

¶10           To justify termination of the parent-child relationship, the
juvenile court must find (1) by clear and convincing evidence at least one of
the statutory grounds set out in A.R.S. section 8–533(B) and (2) by a
preponderance of the evidence that termination is in the best interests of the
child. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d
682, 685 (2000). In this appeal, Mother challenges only the determination
that severance was in A.H. and J.N.'s best interests. Therefore, we need not
address the statutory grounds of termination.

¶11            Whether severance is in the children’s best interests is
primarily a question of fact for the juvenile court to determine. Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 13, 53 P.3d 203, 207 (App. 2002).
We view the facts in a light most favorable to affirming trial court’s
findings. Maricopa Cnty. Juv. Action No. JS–8490, 179 Ariz. 102, 106, 876 P.2d
1137, 1141 (1994). And we will accept the juvenile court’s findings of fact
unless no reasonable evidence supports those findings. Jesus M., 203 Ariz.
at 280, ¶ 4, 53 P.3d at 205.

¶12            To determine whether severance is in the best interests of the
child, the juvenile court must consider whether “the child would benefit
from a severance or be harmed by the continuation of the relationship.”
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19, 83 P.3d 43, 50
(App. 2004) (quoting Maricopa Cnty. Juv. Action No. JS–500274, 167 Ariz. 1,
5, 804 P.2d 730, 734 (1990)). Factors to consider include whether the current
placement is meeting the needs of the children and whether an adoptive
placement is available or the children are adoptable. See Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 30, 231 P.3d 377, 383 (App. 2010).

¶13           The record supports the juvenile court’s determination that
severance is in the best interests of the children because the children are in


2A.H.’s biological father’s parental rights were severed in October 2014 and
he is not a party to this appeal.


                                        4
                          ALICIA M. v. DCS, et al.
                           Decision of the Court

need of a safe and stable home. In the case worker’s opinion, the children
were at a risk for neglect or harm in Mother’s care. The DCS case worker
testified that mother was diagnosed with a schizoaffective disorder,
personality disorder, and antisocial disorder and the mental illness will
continue for an indeterminate period of time. These mental health concerns
began before the strangling incident. Mother reportedly was in a mental
health facility in California in 2011 and in Arizona in 2012. Furthermore,
Mother also indicated that due to her muscle spasms she is unable to care
for the children.

¶14            Additionally, the case worker testified and the record shows
that placement with Father is the least restrictive placement consistent with
the needs of the children. Father has provided the children a safe and stable
home. He completed the required services and he is willing to adopt A.H.,
which would place the siblings in the same home. The evidence is sufficient
to sustain the juvenile court’s decision that severance is in the best interests
of the children.

                               CONCLUSION

¶15          For the foregoing reasons, we affirm the juvenile court’s
decision terminating Mother’s parental rights to A.H. and J.N.




                                   :ama




                                       5